Citation Nr: 1046486	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
an acquired psychiatric disorder, to include anxiety and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for anxiety disorder, 
claimed as PTSD, and assigned a 10 percent rating, effective in 
July 31, 2007.  In a February 2009, a Decision Review Officer 
(DRO) assigned a 30 percent evaluation for an anxiety disorder, 
effective July 31, 2007. 

The Board notes the Veteran submitted a September 2008 notice of 
disagreement (NOD) prior to the above grant of increased rating; 
however, he was advised of this rating and did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, the appeal 
continues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran contends that his service-connected psychiatric 
disorder is worse than the current evaluation contemplates.  In a 
July 2010 personal statement, the Veteran asserts that his memory 
is worse because he struggles to remember completing simple daily 
tasks which he thinks should come naturally, yet he reports 
remembering many things in the distant past.  He also reported 
becoming very anxious to the point of panicking when 
contemplating the idea of leaving his "comfort zone" (place of 
residence) of Erwin, Tennessee.  The Veteran further mentioned 
his upcoming medical appoint with Dr. Ahmad at the James H. 
Quillen VA Medical Center in Mountain Home, Tennessee on August 
11, 2010 to discuss these memory issues.  

In a November 2010 informal hearing presentation, the Veteran's 
representative also suggested there is an increase in the 
severity of the Veteran's service-connected psychiatric disorder 
during the pendency of the appeal because the January 2008 VA 
examination report did not reflect the Veteran's memory 
deficiencies or panic attacks at that time.  Moreover, a November 
2008 VA outpatient treatment record reveals the Veteran's 
complaints of feeling forgetful.  Such symptomatology, if 
confirmed by objective evidence, could be productive of a higher 
disability evaluation for the Veteran.  

A review of the record indicates that the Veteran's last VA 
examination for his service-connected psychiatric disorder was in 
January 2008.  The record reflects that the Veteran has not been 
afforded a more recent VA examination to assess the current 
severity of his psychiatric disorder, to include anxiety and 
PTSD.  The Board finds that further examination is required so 
that the decision is based on a record that contains a current 
examination.  An examination too remote for rating purposes 
cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination). 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file 
all outstanding records of treatment 
pertaining to the Veteran's service-connected 
psychiatric disorder, to include anxiety and 
PTSD from the James H. Quillen VA Medical 
Center in Mountain Home, Tennessee, dated 
after November 2008, the date of the most 
recent VA treatment records in the claims 
file.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  Next, schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
psychiatric disorder, to include anxiety and 
PTSD.  Any and all indicated evaluation 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner must also discuss the Veteran's 
symptoms, degree of social and industrial 
impairment, and include a Global Assessment 
Functioning (GAF) Scale score with an 
explanation of what the assigned score 
represents.  

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




